DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2020.
Applicant's election with traverse of Invention I, Claims 1-17 in the reply filed on 8/17/2020 is acknowledged.  The traversal is on the ground(s) that the claims are related and there is no serious burden on the Examiner.  This is not found persuasive because the inventions are related because they are apparatus and method.  Inventions are distinct if the apparatus as claimed can be used to practice another and materially different process.  In this case the apparatus can be used in a process of carrying the wheelchair to the car on a trailer of another vehicle.  The examiner notes that there is a serious burden because the inventions have acquired a separate status in the art due to their recognized divergent subject matter and also because the inventions have acquired a separate status in the art in view of their different classification.  The B62B1/12 Classification is proper for Invention 2 because the process can use a trailer to deliver the wheelchair to the vehicle.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘146’, ‘104-3’, ‘300’, ‘106-2’, ‘400’, ‘500’, ‘600’, and ‘163-2’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tu 8,935,814 and in view of DeMoss 6,325,399.
In Re Claim 1, Tu teaches an apparatus for transferring a patient from a wheelchair to an automobile, comprising:										a base assembly; (101) 										a first motor, (311) a second motor, (313) and a third motor (106) connected to said base assembly, wherein said first motor is configured to transport said patient on said apparatus during a normal operating mode, and wherein said second motor is operable to provide stability to said apparatus during a patient transferring mode; and								a seating assembly having a fixed seat section (121) and a movable seat section (200) mechanically connected to the top side of said base assembly, wherein said movable seat section where said patient directly sits upon is folded on top of said fixed seat section during said normal operating mode, and wherein said third motor is configured to separate said movable seat section laterally from said fixed seat section so as to move said patient to said automobile during said patient transferring mode.
Tu does not teach separating the movable seat section laterally from the fixed seat section.  
However, DeMoss teaches a seating assembly having a fixed seat section (Top of 2) and a movable seat section (14) mechanically connected to the top side of the base assembly (bottom of 2), wherein the movable seat section where the patient directly sits upon is folded on top of the fixed seat section during the normal operating mode, (Fig. 3) and wherein the third motor (16) is configured to separate the movable seat section laterally from the fixed seat section so as to move the patient to the automobile during the patient transferring mode.  (See Fig. 2) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to laterally separate the movable seat section in the apparatus of Tu as taught by DeMoss in order to reduce space needed for transfer.
Claims 2-5, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tu/DeMoss as applied to claim 1 above, and further in view of Oblak 9,565,947.
In Re Claims 2-4, Tu/DeMoss teach the apparatus of Claim 1 as discussed above.
Tu does not teach a third caster wheel and a fourth caster wheel.
However, Oblak teaches a first caster wheel, (17) a second caster wheel, (17) a caster third wheel, (17) and a fourth caster wheel, (17) wherein said first caster wheel, said second caster wheel, said third and said fourth caster wheels are arranged from front to back at four corners of a bottom side of said base assembly respectively; (See Fig. 3) and								wherein said base assembly further comprises a front side, a back side, a left side, and a right side, wherein said first caster wheel and said second caster wheel are connected to the corners of said front side, and said third caster wheel and said fourth caster wheel are connected to the corners of said back side respectively; (See Fig. 3) and										wherein said third caster wheel and said fourth caster wheel each further comprises a pair of auxiliary wheels connected together by an inverted U-shaped connector.  (See Casters 17 underneath 5, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use third and fourth caster wheels as wheels in the apparatus of Tu/DeMoss as taught by Oblak in order to ease mounting of the wheels.
In Re Claim 5, Tu teaches a fifth caster wheel (104PF1) and a sixth caster wheel, (104PF2) a first extendable leg (105a) and a second extendable leg, (105b) wherein said fifth caster wheel is connected to said first extendable leg and said sixth caster wheel is connected to said second extendable leg, and said first extendable leg and said second extendable leg are connected together by a connecting bar (315).													Tu does not teach the connecting bar being perpendicular to the front side and back side of the base assembly.  However, It would have been obvious to one of ordinary in the art at the time of the invention was made to Rearrange the connecting bar and extendable legs so that they are perpendicular, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japiske, 86 USPQ 70.
In Re Claim 7, Tu teaches a foot rest (201) connected to the front side of the base assembly.
In Re Claim 8, Tu teaches a controller (111) connected to a push handle (110) connected to the back side of the base assembly.
In Re Claim 11, DeMoss teaches a movable seat section further comprising: a first rotating swivel arm (4, Fig. 3, Fig. 8) connected to the front side (Fig. 3, Fig. 8); a second swivel arm (4, Fig. 8) connected to the back side; and a second seat (14) connected to the first swivel arm and the second swivel arm.
In Re Claim 12, DeMoss teaches wherein the first swivel arm is connected to the right corner of the front side by a first swivel connector (78) and the second swivel arm is connected to the right corner of the back side by a second swivel connector (78).
Allowable Subject Matter
Claims 6, 9, 10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													DeCuir, Jr., Lagenfeld et al., Kincaid, Casperson and Mankowski teach a wheelchair with a fixed seat and movable seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652